Citation Nr: 1748411	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-22-236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a respiratory disorder (claimed as chronic bronchitis), to include as due to exposure to asbestos and ionizing radiation and as due to an undiagnosed illness (claimed as exposure to environmental hazards in the Gulf War). 

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee strain. 



REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney-at-Law


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from July 2004 to March 2010 with combat service in Iraq from July 2006 to October 2007 and December 2008 to November 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2010 and February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the September 2010 rating decision, the RO granted service connection for left knee strain and assigned a 10 percent disability rating, service connection for tinnitus and assigned a 10 percent disability rating, and service connection for right ear hearing loss and assigned a 0 percent disability rating.  However, the RO denied service connection for 13 other conditions.  The Veteran disagreed with the denial of a higher disability rating for the left knee strain and of service connection for the bilateral shoulders, PTSD, left shin splint, temporomandibular joint (TMJ) dysfunction, chronic bronchitis and migraine headaches.  In the February 2012 rating decision, the RO denied service connection for residuals of a TBI and a sleep disorder, to which the Veteran has also disagreed in an April 2012 Notice of Disagreement.  Subsequently, in July 2013, the RO issued a rating decision granting service connection for PTSD with depressive disorder, TMJ dysfunction and left shin splint, and issued a Statement of the Case as to the remaining issues, except for the issue of service connection for a sleep disorder.  The Veteran timely perfected appeals as to the remaining issues on appeal.

The Board notes that, in a letter received in October 2013, the Veteran's attorney inquired regarding a Statement of the Case as to the issues service connection for residuals of TBI and a sleep disorder.  In the July 2013 rating decision, the RO stated that the grant of service connection for PTSD include the issue of a sleep disorder since the Veteran's chronic sleep impairment is due to his PTSD and was one of the symptoms used to justify the evaluation of his PTSD.  Consequently, the RO found this to be a full grant of the benefit sought on appeal regarding the issue of service connection for a sleep disorder.  The issue of service connection for residuals of TBI was included in the July 2013 Statement of the Case. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's appeal.

Specifically the Board finds that it appears that there are outstanding service treatment records that have not been associated with claims file.  The Veteran was released from active duty in March 2010 and filed his claims for service connection in January 2010.  His service treatment records were associated with his claims file in May 2010 and do not include his separation examination.  However, in March 2011, the Veteran submitted copies of service treatment records that contained a single page from each of his separation examination reports.  Unfortunately, he did not provide full copies of the reports.  Thus, clearly the Veteran underwent an examination, but those reports are not associated with the official records that have been associated with the claims file.  Thus, remand of all of his claims is necessary to obtain any service treatment records that may remain outstanding.

Furthermore, VA treatment records are in the claims file from the end of September 2010 to July 2013 demonstrating that the Veteran started treatment at VA in October 2010.  However, it is unclear where he was treated between the time he discharged from service in January 2010 and when he started treatment at VA.  He submitted a copy of an inhaler prescription from March 2010 that was issued by Walter Reed Army Medical Center.  He also submitted (1) a legal record dated in early September indicating he was hospitalized at a Virginia hospital on approximately September 4, 2010; (2) a record dated September 14, 2010, noting that he had been hospitalized at another Virginia health facility later in September 2010; and (2) a record showing he had been treated at yet another Virginia hospital in November 2010.  

In addition, the initial VA Primary Care treatment note from October 2010 indicates treatment at a private hospital in Fairfax, Virginia, in September 2010 for injuries the Veteran's sustained in a motorcycle accident, including a concussion and a left shoulder injury.  These records may be relevant to the present claims as he is claiming service connection for a left shoulder disorder and residuals of a TBI.  Thus, it appears he had treatment at Walter Reed and private hospitals in Virginia.  It is also possible the Veteran was obtaining additional outside treatment for his claimed conditions because the VA treatment records do not show any treatment for the claimed conditions but at times shows he had non-VA medications.  Consequently, on remand, all non-VA treatment records should be sought, in addition to updating the VA treatment records since the last treatment note of record is from July 2013.

The Board observes that VA treatment records show entries for "scanned nonVA note" dated September 3, 2010, September 25, 2010 (multiple entries), September 27, 2010 (multiple entries) and October 2, 2010.  The dates of these notes correspond with the dates of the Veteran's non-VA hospitalization and indicate that potentially pertinent private treatment records were scanned into the VistA system.  These records are not available for review in the claims-file. The Board does not have access to VistA. These records are constructively of record, may be pertinent evidence in the matter at hand, and must be made available to the Board for review.

Moreover, the Board finds that the Veteran should be afforded new VA examinations related to his claims.  He was last afforded VA examinations in July 2010 related to all of his claims except for residuals of TBI.  He underwent VA examinations in July and September of 2011 in relation to his claimed TBI.  The July 2010 VA examiner did not provide any nexus opinions.  Now it is seven years later.  Furthermore, the Board notes that some of the reports by the Veteran are not consistent with the service treatment records and, therefore, the VA examiner's findings appear to be based upon inaccurate facts.  It is not clear from the report whether the examiner had the Veteran's claims file available for review as no mention of it is made in the report.  Consequently, VA examinations that take into all the known facts as reported by the Veteran and shown in the claims file are needed to adjudicate the Veteran's claims.  

In addition, the Board notes that the July 2010 examination of the Veteran's left knee does not appear to comply with Correia v. McDonald, 28 Vet. App. 158 (2016), in that it does not indicate that range of motion measurements were taken in active and passive motion or in weight and non-weight bearing as required by 38 C.F.R. § 4.59.  Thus, reexamination of the left knee is required.

As for the July and September 2011 VA examinations for the Veteran's mental health and residuals of TBI, the Board notes that, although the examiners found the Veteran had cognitive disorder, not otherwise specified, the Veteran only reported a history of having suffered multiple TBI's during service.  There is no indication that either VA examiner considered the head injury the Veteran sustained in the motorcycle accident in September 2010 shown in the VA treatment records.  Again, it does not appear that the Veteran's claims file was provided to these examiners.  Thus, they did not have the Veteran's service treatment records showing the negative TBI screenings prior to September 2010, including his denial of having any head injury during service at a TBI screening in November 2009 and his negative TBI screening when first seen at VA in October 2010 where he reported experiencing TBIs in service with immediately symptoms but denied current residuals of TBI.  The Board notes the Veteran did not file his claim for residuals of TBI until March 2011.  Thus, it is necessary that the VA examiner, especially the September 2011 examiner as this was neuropsychological evaluation, address all of the evidence relating to the Veteran's claimed residuals of TBI given the September 2010 intervening head injury and address its implications.  

The Board notes that the Veteran has a history of failing to report for examination.  He was scheduled for an examination with regard to his service connection claims (except his residuals of TBI) and increased rating claim for his left knee strain in July 2011, but he cancelled it.  Then he failed to report for the rescheduled examination in August 2011 without any word or explanation even though around that time he reported for the mental health and neuropsychological examinations.  The Board reminds the Veteran that the duty to assist is a two way street and, if he wants help in developing his claim, he has to cooperate with VA and actively participate in providing information and evidence where he can.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA. See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).   If he fails to report for an examination without good cause, VA can decide his claims on the evidence of record, which may result in an unfavorable outcome for him.  Likewise if he fails to respond to VA's request for additional treatment records that only he has information about.  Thus, it would be in the Veteran's best interest to be responsive to VA's requests for records and examination when they are received.

Board must consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  Where such review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue or, if appropriate, remand the issue to the RO for development and adjudication.  However, the Board may not ignore an issue so raised.  Id.  

Here, the Veteran filed a claim for special monthly compensation due to loss of use of his right great toe in December 2009.  By rating decision issued in April 2010, the RO denied the claim.  On May 5, 2010, the RO received a statement from the Veteran in which he requested reconsideration of his claim.  However, he did not indicate what claim or rating decision to which he was referring.  A subsequent Report of Contact with the Veteran dated May 25, 2010, however, clarifies that the Veteran's May 5th correspondence related to his claim for special monthly compensation.  After reading the correspondence of record liberally, the Board finds that the May 5, 2010, statement constitutes a Notice of Disagreement with the April 2010 rating decision denying entitlement to special monthly compensation for loss of use of the right great toe.  

Consequently, the Board remands this claim for the RO to issue a Statement of the Case.  See 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain a copy of the Veteran's service separation examination in addition to any other outstanding service treatment records.  [The STRs received in May 2010 did not contain the separation examination and the Veteran has provided certain pages from his service separation examination].  A negative response should be requested if no records are available.

2.  Contact the Veteran and ask him to identify and provide release forms (or treatment records) for all non-VA medical care providers who have treated him for the claimed conditions of left knee strain, right and left shoulder disorders, a respiratory disorder (claimed as chronic bronchitis), migraine headaches and residuals of TBI since his discharge from active military service in January 2010, to include:

a. Hospitalization records (or an authorization for such records) from Fairfax Hospital, 3300 Gallows Road, Falls Church, VA for a periods of hospitalization beginning (i) approximately September 4, 2010 and (ii) approximately September 25, 2010 for treatment of dislocated/fractured shoulder, surgical removal of spleen; and head injury with concussion and loss of consciousness; and

b.  Hospitalization records (or an authorization for such records) from the Northern Virginia Mental Health Institute, 3302 Gallows Road, Falls Church, VA for a period of hospitalization beginning approximately September 7, 2010 to September 13, 2010; and 

c.  Treatment records (or an authorization for such records) from Mark Reeves, 3340 Woodburn Rd., Annandale, VA beginning September 2010; and

d.  Treatment records (or an authorization for such records) from Alexandria Community Clinic.

e.  Hospitalization records (or an authorization for such records) from Loudoun Hospital for period(s) of treatment in approximately October and November 2010. 
   
f.  All treatment records associated with motorcycle accident on approximately September 25, 2010, including Inova Fairfax hospitalization records (noted above), November 2010 radiology records and related private orthopedic and surgical records. 
   
   All identified treatment records should be requested and the Veteran and his representative, if any, should be advised of any records not attained.  The Veteran should be advised that he can provide private treatment records to VA himself in lieu of providing a release form.  

3.  Associate with the Veteran's claims file all outstanding VA treatment records, including Records from the VA Medical Center in Washington, DC, (or any other VA facility) from July 2013 to the present.

4.  The AOJ should upload into the Veteran's VBMS virtual file outstanding non-VA treatment records currently available in the VistA imaging system, to include "scanned nonVA notes" dated September 3, 2010, September 25, 2010 (multiple entries), September 27, 2010 (multiple entries) and October 2, 2010, noted in the CAPRI system.  These scanned nonVA notes must be printed from VistA and scanned into the Veteran's virtual file (VBMS).  

5.  After the development in #1-4 above is complete, schedule the Veteran for appropriate VA examinations related to his claims.  The claims file must be made available for review by the examiner(s) and such review should be noted in the examination report.  All appropriate diagnostic tests and/or studies should be obtained.

a. For the conditions of right and left shoulder disorders, a respiratory disorder (claimed as chronic bronchitis), and migraine headaches for which the Veteran seeks service connection, the examiner should be asked to provide an appropriate diagnosis of each disorder identified on examination and to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each identified disorder is related to any event, injury or disease incurred during the Veteran's active military service.  The examiner should consider and discuss as necessary any evidence in the service treatment records related to the Veteran's claimed condition, records of post-service treatment for the claimed conditions (i.e., evidence of post-service left shoulder injury and concussion with loss of consciousness following motorcycle accident in September 2010), and lay statements from the Veteran and others demonstrating the onset and continuity of symptoms if the claimed conditions, if any.

b. With regard to the Veteran's claim for an increased disability rating for service-connected left knee strain, the VA examiner should conduct an appropriate examination to determine the current severity of the Veteran's bilateral knee disabilities.  

All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of the left knee strain.  In particular, the examiner should be requested to provide the following:

i.  The examiner should test the range of motion of the Veteran's bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

ii.  If the examination is not being conducted during a flare-up, the examiner should inquire of the Veteran regarding periods of flare-ups - including information as to their frequency, duration, precipitating and alleviating factors and extent of functional impairment - and convey any additional or increases symptoms and limitations in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner must indicate why.

iii.  The examiner should review the prior VA examination report from m 2010 and provide a retrospective opinion which identifies the range of motion of the Veteran's bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If it is not possible to provide such an opinion without resorting to mere speculation, please so state and provide an explanation as to why an opinion cannot be given.  

The examiner(s) should provide a complete explanation for all opinions.  If the examiner(s) cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6.  After the development in #1-4 above is complete, forward the Veteran's claims file to an appropriate VA clinician who can provide the requested medical opinions.  An in-person examination should not be scheduled unless requested by the VA clinician responding to this opinion request.  

After review of the claims file, the VA clinician should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any residuals of TBI the Veteran has are related to any event or injury incurred during his active military service.  In rendering an opinion, the VA clinician should specifically consider and discuss as necessary the following:  (1) evidence relating to TBI in the service treatment records and post-service medical records prior to September 2010; and (2) evidence demonstrating the Veteran sustained a head injury with concussion in a September 2010 motorcycle accident and whether such injury would be an intervening cause or a contributing cause of the Veteran's current residuals of TBI.

The VA clinician should provide a complete explanation for all opinions.  If the clinician cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  Thereafter, readjudicate the Veteran's claims.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative, if any.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




